DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2022 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 1, Examiner notes there is no written support in the Specification for an annular lip extending inwardly from the side wall.  The term “annular lip” does not even appear in the Specification.




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,722,558 (Thompson) in view of US 5,398,843 (Warden) and in view of US 2004/0149755 (Olivar).
	Regarding claim 1, Thompson teaches a lid for use in association with a beverage container, comprising: 
- a side wall (unlabeled, but clearly shown in Figures 1 and 2 as being located radially outwardly of lip 14; see annotated Figures 1 and 2 below), wherein the side wall is generally annular (best seen in Figure 1); 
- an annular lip (14), wherein the annular lip extends radially inward from the side wall (clearly shown in Figures 1 and 2); 
- a top wall (12), wherein the top wall extends radially inward from the annular lip (clearly shown in Figures 1 and 2), and wherein the top wall is positioned below the annular lip (clearly shown in Figures 1 and 2) to form a spill containment region (capable of use in the intended manner because it teaches all claimed physical structure); 
- a reservoir (20), wherein the reservoir is adapted to contain one or more condiments (explicitly disclosed in col. 4, lines 51-52), and wherein the reservoir is positioned on the top wall and forms part of the spill containment region; and 
- an aperture (13); wherein the aperture is positioned on the top wall and forms part of the spill containment region (clearly shown to be located within spill containment region 12 in Figure 1).
Thompson teaches all limitations substantially as claimed, but fails to teach:
a) a rib, wherein the rib is generally annular and emanates from the side wall; 
    a skirt, wherein the skirt is generally annular and emanates from the rib; 
b) wherein the aperture is circular and adapted for receiving a round straw.

Regarding modification (a), Warden teaches:
a rib (16), wherein the rib is generally annular and emanates from a side wall (20); 
a skirt (19; col. 2, ln. 59), wherein the skirt is generally annular and emanates from the rib
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure which connects the lid to the container of Warden, providing a rib emanating from the side wall and a skirt below, as taught by Warden, motivated by the benefit of securing to a container bead (by way the rib) and facilitating placement and removal of the lid (by way of the skirt).  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding modification (b), Olivar teaches a circular perforation (16) for receiving a straw to provide a straw opening (17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the cross slits of Thompson, providing a perforated circle as taught to be equally capable of allowing penetration by a straw, motivated by the benefit of a shape which conforms to the periphery of the drinking straw.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733